 In the Matter of AMERICAN SCALE COMPANY AND FRANK DAVENPORTandLOCAL#149, INTERNATIONAL MOLDERS UNION OF NORTHAMERICA, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-1644.-Decided January 8, 1940Hardware Manufacturing Industry-Employer Status:contract .between com-pany and individual for operation of company's foundry by individual as "in-dependent contractor," purporting to make foundry workers employees onlyof contractor, not controlling under Act; both company and contractor foundto be employers of foundry workers underAct-Investigation of Representa-tives:question concerning representation of foundry employees: refusal of.em-ployers to meet and negotiate bargaining contract withunion-Unit Appro-priate for Collective Bargaining:undisputed: all foundry employees,includingmolders, core makers, helpers, and the cupola tender, and excluding theforeman-Election OrderedMr. Paul Nachtman,for the Board.Cooper, Neel & Sutherland,byMr. Ellison A. NeelandMr. WallaceSutherland,of Kansas City, Mo., for the Company and Davenport.Mr. Harry S. Helgesen,of Kansas City, Mo., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 12, 1939, Local #149, International Molders Union ofNorth America, herein called the Union, filed with the RegionalDirector for the Seventeenth Region (Kansas City, Missouri) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of American Scale Company,Pleasant Hill, Missouri, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On October 21, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations--Series 2, ordered an in-vestigation and authorized the Regional Director to conduct it and19 N. L. R. B., No. 18.124 AMERICANSCALE COMPANY125to provide for an appropriate hearing upon due notice.On Novem-ber 17, 1939, the Union filed an amended petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the Company and Frank Davenport, Pleasant Hill,Missouri, herein called Davenport."On November 20, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, Daven-port, and the Union.On November 28, 1939, the Company filed aresponse in which it alleged that the employees directly affected bythe investigation were not its employees but those of Davenport,and moved that the proceedings against the Company be discon-tinued.On the same date, Davenport filed a response in which heclaimed that the Board had no jurisdiction over him and his em-ployees, and moved that the proceedings be dismissed.For thereasons set forth below these motions are hereby denied.Pursuant to the notice, a hearing was held on November 28 and29, 1939, at Pleasant Hill and Kansas City, Missouri, before MapesDavidson, the Trial Examiner duly designated by the Board.TheBoard, the Company, and Davenport were represented by counsel,the Union by a representative, and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.The Board has reviewed the rulings made by the Trial Ex-aminer during the course of the hearing on motions and on objectionsto the admission of evidence and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND OF DAVENPORTThe Company is a Missouri partnership engaged in the manufac-ture of scales and other hardware specialties. Its plant is located inPleasant Hill, Missouri.Among the raw materials used by the Com-pany in its manufacturing operations are pig iron, structural steel,scrap iron, and coke.Almost 100 per cent of the raw materials,valued in 1938 at $29,811, were secured by the Company in that yearfrom points outside Missouri. In 1937 and 1938 approximately 95per cent of the Company's manufactured products, valued at over$300,000, were shipped to points outside Missouri.1 By notice dated December 15, 1939, and amendment to order directing investigationand hearing, dated December 27, 1939, the direction of investigation was amended and,as thus amended, includes in its caption the names, American Scale Company and FrankDavenport. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's plant is comprised of a machine shop, a carpenteror woodworking shop, a steel-fabricating shop, and a foundry.. Inthis proceeding we are concerned only with the employees in thefoundry.Davenport is an individual engaged in the operation of the Com-pany's foundry by virtue of a written agreement with the Company,executed on July 1, 1937. In the agreement Davenport, "as an inde-pendent contractor, and not as an employee or agent" of the Com-pany, agrees to manufacture in the foundry and deliver at the plantdoor, iron castings in the quantities and types required and orderedby the Company.The contract provides that Davenport is to employand have full supervision and control over all labor involved. In re-turn, the Company agrees to permit Davenport the use of its foundry;to furnish him with all raw materials and other supplies necessaryfor the manufacture of castings, including power, light, water, heat,energy, and fuel; and to pay him for all usable castings at a speci-fied rate per hundred weight.The agreement contains a clause whichguarantees the Company and Davenport, respectively, from liabilityfor the acts of the other, and concludes with this provision :Nothing herein shall be deemed to give to Davenport any prop-erty right in the said castings, save and except to the extent ofany unpaid sums owing by the Company to Davenport for laborfurnished as hereinabove provided.In 1938, under the terms of the agreement, the Company deliveredtoDavenport raw materials and equipment amounting in value to$5,561, and Davenport delivered to the Company approximately 571tons of castings, valued at $21,506.These castings the Company usedin the manufacture of its finished products.Section 2 (2) of the Act provides that the term "employer" as usedin the Act ". . . includes any person acting in the interest of anemployer, directly or indirectly . . ."We find that Davenport isthe employer of the foundry employees, within the meaning of Sec-tion 2 (2), because of his contract with the Company, the listing ofthe employees on his pay roll, and their payment and supervisionby him.The Company owns and otherwise controls the foundry in whichthe employees work.The Company governs the quality of work tobe done by the employees by expressly stipulating that all defectivecastings are to be charged back to Davenport at the same rate at whichthe Company pays Davenport for their manufacture. The Com-pany's shipping clerk does Davenport's office work for him,. recordsthe time worked. by the foundry employees, and checks Davenport'sweekly pay. rolls.For these services Davenport pays the clerk $1 AMERICAN SCALE COME ANY127per week.The Company carries workmen's compensation insuranceon the foundry employees and reports their income to the UnitedStates Bureau of Internal Revenue for income-tax purposes.TheCompany also reports the State unemployment compensation tax, ifany, for the employees.We find that the Companyis also the em-ployer of the foundry employees, within the meaning of Section 2 (2)of the Act.2II.THE ORGANIZATION INVOLVEDLocal#149,InternationalMolders Union of North America, is alabor organization affiliated with the American Federation of Labor.It admits to membership the foundry employees.III.THE QUESTION CONCERNING REPRESENTATIONOn July 28, 1939, the shop committee of the Union sent the Com-pany and Davenport a registered letter requesting a conference onJuly 31 for the purpose of negotiating a bargaining agreement. Inthe letter the committee asked to be notified if the designated time orplace for the conference was not convenient.Neither the Companynor Davenport made any reply to, the letter or appeared for theconference.We find that a question has arisen concerning representation ofemployees of the Company and Davenport.IV. THE EFFECTOF TITE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companyand Davenport described in Section I above, has a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITIn its amended petition the Union alleges that the unit appropriatefor the purposes of collective bargaining consists of all the foundryemployees, including molders, core makers, helpers, and the cupola2 SeeMatter of William Randolph Hearst, etc.andAmerican Newspaper Guild, SeattleChapter,2 N. L. R.B. 530, enf'd.asmod.,N.L. R. B.v.Hearst,et al.,102 F.(2d) 658(C.C.A. 9) ;Matter of C. A. Lund CompanyandNovelty Workers Union,6 N. L. R. B.423, enf'd. in part,N.L. R. B. v. Lund, et al.,103 F. (2d) 815(C. C. A. 8) ;Matter ofPennsylvania Greyhound Lines, Inc., etc.andLocal Division No.1063of the AmalgamatedAssociation of Street,Electric Railway andMotor Coach.Employeesof America,1 N. L.R. B. 1, enf'd.,N.L. R. B. v. Pennsylvania Greyhound 1 ines,-Inc., etal.,303 U. S 261,rev'g., 91 F.(2d) 178(C. C. A. 3). 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDtender,and excluding the foreman.Neither the Company nor Daven-port took any position with regard to such a unit. No reason appearsfor departing from the unit alleged in the petition.We find that all the foundry employees of the Company and Davenport, including molders,core makers,helpers, and the cupola tender,and excluding the foreman,constitute a unit appropriate for the pur-poses of collective bargaining and that said iinit will insure to suchemployees the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Union claimed that it represented a majority ofthe employees in the unit which we have found to be appropriate, andintroduced some evidence in support of its claim.The Company andDavenport questioned the Union'smajority representation,however,and the Union stated that it was willing to have the question settledby an election.We find that the question which has arisen concerningthe representation of the foundry employees of the Company andDavenport can best be resolved by an election by secret ballot.We shall direct that all employees within the appropriate unit whoare employed during the pay-roll period immediately preceding thedate of this Direction of Election,including employees who do notwork during such pay-roll period because they may be ill, on vaca-tion, or temporarily laid off, but excluding employees who will havesince quit or been discharged for cause,shall be eligible to vote in theelection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company and Davenport, within themeaning of Section 9(c) and Section 2 (6) and(7) of the NationalLabor Relations Act.2.All the foundry employees of the Company and Davenport, in-cluding molders,core makers,helpers, and the cupola tender, and ex-cluding theforeman, constitute a unit appropriate for the purposesof collective bargaining,within the meaning of Section 9(b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- AMERICAN SCALE COMPANY129tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withAmerican Scale Company aid Frank Davenport, Pleasant Hill,Missouri, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all thefoundry employees of the Company and Frank Davenport, includingmolders, core makers, helpers, and the cupola tender, and excludingthe foreman, who are employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho do not work during such pay-roll period because they may be ill,on vacation, or temporarily laid off, but excluding employees who willhave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Local 4149, International MoldersUnion of North America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.